17-1200
     Singh Padwal v. Sessions
                                                                                   BIA
                                                                             Loprest, IJ
                                                                           A201 109 343
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of June, two thousand eighteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   HARINDER PAL SINGH PADWAL,
14            Petitioner,
15
16                     v.                                        17-1200
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                       Amy Nussbaum Gell, New York, NY.
24
25   FOR RESPONDENT:                       Chad A. Readler, Acting Assistant
26                                         Attorney General; Terri J.
27                                         Scadron, Assistant Director; Colin
28                                         J. Tucker, Trial Attorney, Office
29                                         of Immigration Litigation, United
30                                         States Department of Justice,
31                                         Washington, DC.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5         Petitioner       Harinder   Pal       Singh    Padwal,    a    native   and

6    citizen of India, seeks review of a March 30, 2017, decision

7    of   the   BIA   affirming   a   June       28,     2016,   decision    of   an

8    Immigration Judge (“IJ”) denying his application for asylum,

9    withholding      of   removal,   and       relief   under     the   Convention

10   Against Torture (“CAT”).         In re Harinder Pal Singh Padwal,

11   No. A201 109 343 (B.I.A. Mar. 30, 2017), aff’g No. A201 109

12   343 (Immig. Ct. N.Y. City June 28, 2016).                     We assume the

13   parties’ familiarity with the underlying facts and procedural

14   history in this case.

15        Under the circumstances of this case, we have reviewed

16   the IJ’s decision as modified by the BIA, i.e., minus the

17   burden finding the BIA did not reach.                 See Xue Hong Yang v.

18   U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).                     The

19   applicable standards of review are well established.                         See

20   8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d
21   162, 165-66 (2d Cir. 2008).




                                            2
1          “Considering the totality of the circumstances, and all

2    relevant factors, a trier of fact may base a credibility

3    determination on the demeanor, candor, or responsiveness of

4    the   applicant    .   .   .    ,   the     consistency    between     the

5    applicant’s . . . written and oral statements . . . , the

6    internal   consistency     of   each      such   statement,    [and]   the

7    consistency   of   such    statements       with   other   evidence    of

8    record . . . without regard to whether an inconsistency,

9    inaccuracy, or falsehood goes to the heart of the applicant’s

10   claim . . . .”     8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia

11   Lin, 534 F.3d at 163-64.        Substantial evidence supports the

12   agency’s determination that Padwal was not credible as to his

13   claim that police and Congress Party members attacked him on

14   three occasions in India on account of his membership in the

15   Shiromani Akali Dal (Amritsar) (“SAD(A)”) Party.

16         The agency reasonably relied in part on Padwal’s

17   demeanor, noting that his testimony about past harm was

18   vague even when he was asked for explicit details, and that

19   he was evasive and unresponsive at other times.               See

20   8 U.S.C. § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430 F.3d
21   77, 81 n.1 (2d Cir. 2005) (recognizing that particular

22   deference is given to the trier of fact’s assessment of


                                         3
1    demeanor); Jin Shui Qiu v. Ashcroft, 329 F.3d 140, 152 (2d

2    Cir. 2003) (“Where an applicant gives very spare testimony,

3    . . . the IJ . . . may fairly wonder whether the testimony

4    is fabricated . . . [and] may wish to probe for incidental

5    details . . . .”), overruled in part on other grounds by

6    Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 305

7    (2d Cir. 2007).   The demeanor finding is supported by the

8    record, which reflects that Padwal was asked to provide an

9    exact description of the attacks he suffered, but never

10   could provide much detail.   And there are numerous

11   instances of Padwal testifying evasively or unresponsively

12   to avoid answers that would damage his claim.

13       The demeanor finding and overall credibility

14   determination are bolstered by record inconsistencies.     See

15   Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d

16   Cir. 2006).   The agency reasonably relied on Padwal’s

17   inconsistent statements at his border interview, credible

18   fear interview, and hearing regarding whether police

19   detained and beat him in an attempt to locate one of his

20   friends or on account of his political activities.    Padwal

21   also made inconsistent statements regarding his employment

22   in India and his ability to safely relocate in India.


                                   4
1    Padwal did not provide compelling explanations for these

2    inconsistencies.    See Majidi, 430 F.3d at 80 (“A petitioner

3    must do more than offer a plausible explanation for his

4    inconsistent statements to secure relief; he must

5    demonstrate that a reasonable fact-finder would be

6    compelled to credit his testimony.” (internal quotation

7    marks omitted)).   Furthermore, contrary to his contention,

8    the agency did not err in finding the records of his border

9    and credible fear interviews reliable.        See Ming Zhang v.

10   Holder, 585 F.3d 715, 721-22 (2d Cir. 2009).

11         The agency also reasonably questioned the credibility of

12   Padwal’s claim given that his knowledge of the platform of

13   his   political   party   changed   between   his   credible   fear

14   interview and his hearing.     At his credible fear interview,

15   Padwal was aware that the party advocated for an independent

16   Sikh state, but when asked about the term “Khalistan,” which

17   is the name of that state, he had never heard of it.       By the

18   time he testified at his hearing, he was aware of the term.

19   Although the agency may err in basing a credibility finding

20   on an applicant’s lack of doctrinal knowledge, there are

21   “instances in which the nature of an individual applicant’s

22   account would render his lack of a certain degree of doctrinal


                                     5
1    knowledge suspect and could therefore provide substantial

2    evidence    in   support   of   an   adverse   credibility   finding.”

3    Rizal v. Gonzales, 442 F.3d 84, 90 (2d Cir. 2006).             Because

4    formation of Khalistan is the primary platform of Padwal’s

5    political party and he claimed to have put up posters and

6    attended rallies for his party, the agency did not err in

7    questioning his credibility based on his failure to recognize

8    the name.    See id.

9        Having questioned Padwal’s credibility, the agency

10   reasonably relied further on his failure to rehabilitate

11   his testimony with reliable corroborating evidence.           “An

12   applicant’s failure to corroborate his or her testimony may

13   bear on credibility, because the absence of corroboration

14   in general makes an applicant unable to rehabilitate

15   testimony that has already been called into question.”

16   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

17   The agency reasonably found that Padwal’s country

18   conditions evidence did not corroborate his testimony that

19   Congress Party members targeted him and other members of

20   the SAD(A) party in an effort to convert Sikhs to Hinduism.

21   We find no error in the agency’s decision to afford limited

22   weight to certain documentary evidence that was not


                                          6
1    accompanied by certificates of translation, that was

2    unavailable in original after being stolen, or that was

3    prepared by authors who were not available for cross-

4    examination.   See Xiao Ji Chen v. U.S. Dep’t of Justice,

5    471 F.3d 315, 342 (2d Cir. 2006) (holding that

6    determination of the weight of evidence is largely a matter

7    of agency discretion); see also In re H-L-H- & Z-Y-Z-, 25

8    I. & N. Dec. 209, 215 (B.I.A. 2010) (finding that unsworn

9    letters from alien’s friends and family were insufficient

10   to provide substantial support for alien’s claims because

11   they were from interested witnesses not subject to cross-

12   examination), overruled on other grounds by Hui Lin Huang

13   v. Holder, 677 F.3d 130, 133-38 (2d Cir. 2012).

14       Given Padwal’s demeanor, inconsistent statements, and

15   lack of corroboration, the agency’s adverse credibility

16   determination is supported by substantial evidence.      See

17   8 U.S.C. § 1158(b)(1)(B)(iii).    Contrary to Padwal’s

18   argument, the credibility determination was dispositive of

19   asylum, withholding of removal, and CAT relief because all

20   three claims were based on the same factual predicate.     See

21   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).




                                   7
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2) and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe
11                                 Clerk of Court




                                    8